Citation Nr: 0714269	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post fusion, distal interphalangeal 
joint of the right thumb.

2.  Entitlement to an initial compensable disability rating 
for status post ligament reconstruction of the right ankle 
prior to August 23, 2006, and entitlement to a rating higher 
than 10 percent after that date.

3.  Entitlement to an initial compensable disability rating 
for status post ligament reconstruction of the left ankle 
prior to August 23, 2006, and entitlement to a rating higher 
than 10 percent after that date.

4.  Entitlement to an initial compensable disability rating 
for a scar, left lower quadrant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2005.  This matter was 
originally on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
status-post fusion, distal interphalangeal joint of the right 
thumb with a 10 percent disability evaluation effective 
September 24, 2002, granted service connection for status-
post ligament reconstruction, right ankle, with a 
noncompensable disability evaluation effective September 24, 
2002, granted service connection for status-post ligament 
reconstruction of the left ankle with a noncompensable 
disability evaluation effective September 24, 2002, and 
granted service connection for scar, left lower quadrant with 
a noncompensable evaluation effective September 24, 2002.

In January 2005, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the veteran's claims file.

It is necessary to clarify the issues on appeal.  The 
November 2002 rating decision on appeal granted service 
connection for right and left ankle disorders with 
noncompensable ratings for each ankle.  After the veteran 
perfected his appeal, a subsequent decision by the RO in 
September 2006 resulted in assignment of a 10 percent 
disability rating effective August 23, 2006.  Since the 
veteran perfected his appeal from the November 2002 denial of 
his claim for an increase, the Board will address whether he 
was entitled to a disability rating higher than 0 percent 
prior to August 23, 2006, as well as whether he is entitled 
to a disability rating higher than 10 percent from August 23, 
2006.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Therefore, the issues on appeal have been rephrased as shown 
above.


FINDINGS OF FACT

1.  The veteran's right thumb is not ankylosed in an 
unfavorable position and does not have a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, even taking into 
account his complaints of pain.  

2.  The veteran's scar along the right thumb measures 6.5 cm 
by .2 cm dorsally which is pale and nontender; the scar does 
not limit motion or function, is not objectively tender or 
painful on examination, and is not unstable or deep.     

3.  From September 24, 2002, to December 18, 2004, the 
symptomatology attributable to the bilateral ankle disability 
was manifested by subjective complaints of joint pain, with 
no resulting limitation of motion or functional limitations. 

4.  After December 19, 2004, the symptomatology attributable 
to the bilateral ankle disability is manifested by joint 
pain, slight limitation of motion in the ankle joints, and 
mild degenerative joint disease.

5.  The veteran's scar along the right ankle measures 7 cm by 
.3 cm and is dark, flat, and non-disfiguring with no 
underlying tissue loss; the scar does not limit motion or 
function, is not objectively tender or painful on 
examination, and is not unstable or deep.       

6.  The veteran's scar along the left ankle measures 5 cm by 
.3 cm and is dark, flat, and non-disfiguring with no 
underlying tissue loss; the scar does not limit motion or 
function, is not objectively tender or painful on 
examination, and is not unstable or deep.  

7.  The veteran's scar along the left lower quadrant measures 
7.2 cm by .9 cm with numbness in the lower 3 cm; the scar 
does not limit motion or function, is not objectively tender 
or painful on examination, and is not unstable or deep.             


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for status post fusion, distal interphalangeal 
joint of the right thumb have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5224, 5228, 4.118, Diagnostic Codes 7801-
7805 (2006).

2.  From September 24, 2002, to December 18, 2004, the 
criteria for an initial compensable disability rating have 
not been met for status post ligament reconstruction of the 
right and left ankles.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5262, 
5271, 4.118, Diagnostic Codes 7801-7805 (2006).

3.  After December 19, 2004, the criteria for an initial 10 
percent rating have been met, but no higher, for status post 
ligament reconstruction of the right and left ankles 
respectively.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§   4.71a, Diagnostic Codes 5262, 5271, 
4.118, Diagnostic Codes 7801-7805 (2006).    

4.  The criteria for an initial compensable disability rating 
have not been met for a scar, left lower quadrant.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.118, Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the May 2005 Remand, on August 23, 2006, the 
veteran underwent a VA examination in order to determine the 
severity of his service-connected right thumb and bilateral 
ankle disabilities.  In addition, on August 23, 2006, the 
veteran also underwent a VA examination in order to determine 
the severity of his scar of the left lower quadrant.  Because 
the RO obtained a competent medical opinion on all issues and 
provided the veteran all notification action required by the 
Veterans Claims Assistance Act of 2000, the Board finds that 
there has been substantial compliance with the Board's May 
2005 Remand.  See Dyment v. West, 13 Vet. App. 141 (1999). 
I. Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to a 
disability upon the granting of service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II.  Right thumb

The June 2002 VA examination report indicates that the 
veteran had a severe crush injury to the right thumb in 
September 1994.  The examiner reported that he had a bone 
transplanted to the joint in the right thumb for surgical 
correction which ended up with a fused interphalangeal joint.

The veteran's service-connected right thumb disorder is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5228.

Effective August 26, 2002, the schedule for rating 
disabilities involving ankylosis and limitation of motion of 
the digits of the hand were amended.  As of that date, the 
Schedule for Rating Disabilities provided for a 10 percent 
evaluation for limitation of thumb motion with a gap of 1 to 
2 inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, and 
a 20 percent evaluation for a gap of more than 2 inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

Range of motion testing of the right thumb at the June 2002 
VA examination indicates that radial abduction was 70 of 70 
degrees, palmar abduction was 70 to 70 degrees, MP flexion 
was 60 of 60 degrees, and IP flexion was 0 of 60 degrees.  
The examiner indicated that opposition of the right thumb 
approximates the base of the right fifth finger only to 2.5 
cm.  The examiner noted that there is ankylosing of the 
interphalangeal joint of the right thumb.  X-ray of the right 
thumb was negative except for fusion of the interphalangeal 
joint.
The examiner who conducted the June 2002 VA examination 
indicated: "The diagnosis is, fusion of the IP joint of the 
right thumb secondary to old injury and subsequent surgical 
repair [in] 1994.  This would effect the veteran's occupation 
and daily activities, limiting some fine manipulation with 
the right hand and grasping with the right hand."  The 
examiner also found that the distance in how near the tips of 
the fingers can approximate the median transverse fold of the 
palm is 0 cm bilaterally.  The examiner reported that the 
veteran's hand strength is normal bilaterally.    

The August 2006 VA examination report shows that forward 
flexion was from 0 to 70 degrees, extension was from 0 to 10 
degrees.  The examiner noted that the thumb was 
hyperextensible.  The examiner also noted that the right 
thumb interphalengeal joint is fused at an angle of 10 
degrees of flexion.  The right thumb is neurovascularly 
intact.  The veteran was able to grip with his thumb and 
touch the tip of his small finger.

In this instance, the veteran is not entitled to an initial 
rating in excess of 10 percent pursuant to Diagnostic Code 
5228 because the gap between the thumb pad and fingers, with 
the thumb attempting to appose the fingers, is not more than 
2 inches (5.1 cm.).  The examiner at the June 2002 VA 
examination indicated that opposition of the right thumb 
approximates the base of the right fifth finger only to 2.5 
cm, and the August 2006 examination does not indicate that 
the gap between the thumb pad and fingers is more than 2 
inches.   In light of the fact that the gap between the thumb 
pad and fingers is not more than 2 inches (5.1 cm.), a rating 
in excess of 10 percent rating under Diagnostic Code 5228 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40,  
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the  
veteran's thumb joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).     

The Board has considered the veteran's complaints of pain and 
functional limitations shown by the VA examination reports of 
record.  

The 2002 VA examination report indicates that the veteran 
reported that with both hands he is able to tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it with affected hand without difficultly.  The examiner 
indicated that the veteran's hand strength is normal 
bilaterally.  The examiner opined that the veteran's thumb 
disorder would effect the veteran's occupational and daily 
activities, limiting some fine manipulation with the right 
hand and grasping with the right hand.  

The August 2006 VA examination report indicates that the 
veteran has a full time job and does not take any time off 
from work.  The veteran reported that his thumb bothers him 
at work, but he is able to use it for his job.  He reported 
that routine daily activities at home are difficult sometimes 
if he has to do fine manipulation with his right hand.  The 
examiner reported that there was no pain on motion of the 
interphalangeal joint because it is fused.  The examiner 
indicated that following repetitive use (repetitive gripping 
using the thumb) he gets increased pain and fatigue but no 
weakness, lack of endurance, or incoordination.  The examiner 
opined that pain is the worst of these for major functional 
impact.  There is no additional limitation of motion due to 
pain and fatigue with repetitive use.  Flareups involve 
increased pain and fatigue but no decreased range of motion, 
weakness, or incoordination.  There is no instability of the 
right thumb.  The veteran uses no assistive devices for the 
thumb.           

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  As the veteran is already awarded a 10 percent 
rating for limitation of motion of the thumb, no additional 
compensation is appropriate.  The 10 percent disability 
rating adequately compensates the veteran for any functional 
limitations or painful motion that he experiences due to his 
thumb disorder.

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating for his service-connected status post 
fusion, distal interphalangeal joint of the right thumb, and 
the issue of the evaluation to be assigned all manifestations 
of the service-connected disability is reasonably raised in 
the record and is inextricably intertwined with the claim for 
a higher rating before the Board.  Accordingly, consideration 
will be given to whether any separate evaluations should be 
assigned under other applicable Diagnostic Codes.  See 
Esteban, supra; 38 C.F.R. § 4.14 (2006).
     
Under the amended regulation, explanatory notes set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5216-5230 
(2006) provide that evaluation of ankylosis of the thumb will 
be as follows: (i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through the proximal phalanx. (ii) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis. (iv) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  Unfavorable ankylosis of the thumb of the major 
or minor hand is rated as 20 percent disabling and favorable 
ankylosis is rated as 10 percent.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2006).
 
Because only the interphalangeal joint is ankylosed and the 
gap between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers is less than two inches, the 
thumb must be evaluated as favorable ankylosis.  In 
accordance with Diagnostic Code 5224, the veteran would be 
entitled to a 10 percent rating for favorable ankylosis.  
Since Diagnostic Codes 5224 and 5228 are both based largely 
on the extent and severity of limitation of motion in the 
right thumb, the Board finds that the veteran can be assigned 
a rating under only one of these diagnostic codes without 
pyramiding, i.e., rating the same manifestations under 
different diagnostic codes.  38 C.F.R. § 4.14.  Consequently, 
a rating in excess of 10 percent is not warranted pursuant to 
Diagnostic Code 5224.

A separate rating could be assigned for the surgical scar in 
the right thumb area.  The RO did consider the medical 
evidence concerning the scar in the rating decision on 
appeal.  A 10 percent rating is assigned for scars, other 
than head, face, or neck that are deep or that cause limited 
motion and which cover an area exceeding 6 square inches (38 
C.F.R. § 4.118, Diagnostic Code 7801).  A 10 percent rating 
is also assignable for scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion 
which covers an area of 144 square inches (929 sq. cm.) or 
greater.  (Diagnostic Code 7802).  Unstable superficial scars 
warrant a 10 percent rating.  (Diagnostic Code 7803).  Scars 
which are superficial and painful on examination are assigned 
a 10 percent rating.  (Diagnostic Code 7804).  Other scars 
are rated based on limitation of function of affected part.  
(Diagnostic Code 7805).  The notes to the aforementioned 
diagnostic codes provide that a deep scar is one associated 
with underlying soft tissue damage; a superficial scar is one 
not associated with underlying soft tissue damage; an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  

The June 2002 VA medical examination report indicated that 
there was a surgical scar on the right thumb.  Specifically, 
the examiner noted that there is a 6.5 cm by .2 cm scar 
dorsally.  The examiner noted that the scar is pale and 
nontender.  The examiner also noted that there were no burn 
scars.  The August 2006 VA examination report did not 
evaluate the veteran's surgical scar on the right thumb.  

The Board finds that a separate rating is not warranted for 
the surgical scar on the veteran's right thumb because there 
is no objective evidence that the scar is deep or covers an 
area exceeding 6 square inches, the scar causes limited 
motion which covers an area of 144 square inches or greater, 
the scar is superficial and unstable, the scar is superficial 
and painful on examination, or that the scar limits function 
of the affected part.  Again, there are no medical records in 
the veteran's claims file to contradict the June 2002 VA 
medical examination report.  Accordingly, the evidence does 
not support a higher rating under any of the rating criteria 
for scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2006).

The Board notes that no other symptoms referable to the right 
thumb are clinically shown.  Thus, a higher or separate 
rating is not warranted.  See 38 C.F.R. § 4.71a, Codes 5216-
5230 (2006).  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

 III. Ankles

At the June 2002 VA examination, the veteran reported that he 
injured his left and right ankles while running.  The veteran 
complains of bilateral ankle instability.  He also complains 
of constant bilateral ankle pain.  The veteran stated that he 
had surgery in March 2001 for correction of right ankle 
instability and surgery in March 2002 for left ankle 
instability.  In essence, the veteran's claims that the 
symptomatology associated with his bilateral ankle 
disabilities warrants a higher disability rating.

The veteran's residuals of status post ligament 
reconstructuction of the left and right ankles are presently 
rated as 10 percent disabling under Diagnostic Code (DC) 
5262, for Tibia and Fibula Impairment.  38 C.F.R. § 4.71a 
(2006).  The Board notes that the ankle joints were previous 
rated under Diagnostic Code 5271 for limitation of motion of 
the ankle joints.  Since the veteran perfected his appeal 
from the November 2002 denial of his claim for an increase, 
the Board will address whether he was entitled to a 
disability rating higher than 0 percent prior to August 23, 
2006, as well as whether he is entitled to a disability 
rating higher than 10 percent from August 23, 2006.  

The Board notes that in determining when an ascertainable 
increase occurred in the rated disability, VA must consider 
all the evidence of record; not just records from the 
pertinent time period.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

After reviewing the medical evidence of record, the Board 
finds that an initial compensable disability rating is not 
warranted from the effective date of service connection to 
December 18, 2004.  The Board also finds that an earlier 
effective date is warranted for the 10 percent ratings 
assigned by the RO because the private examination report by 
Dr. Danis indicates noncompensable limitation of motion and 
arthritis with pain on motion which warrants the assignment 
of a 10 percent disability evaluation pursuant to Diagnostic 
Code 5262 from December 19, 2004, the date of the 
examination.  In addition, in light of the medical evidence 
of record, the Board finds that an initial disability rating 
in excess of 10 percent is not warranted after December 19, 
2004.  

The veteran was sent for an evaluation of his disability by 
VA examination in June 2002.  On review of x-rays performed 
in association with the June 2002 VA examination, the 
examiner noted that left ankle x-rays showed post-surgical 
change involving the left lateral malleoulus with no acute 
abnormality observed.  The right ankle was negative for 
abnormal findings.  The examiner noted that both ankles were 
normal in general appearance.  Range of motion testing 
indicated normal range of motion of the right and left ankle 
joints.  The examiner reported that there were no limiting 
factors.  The examiner also reported that the veteran showed 
no signs of abnormal weight bearing.  The veteran requires no 
device crutches, brace, or cane.  The examiner who conducted 
the June 2002 VA examination noted that for the claimed 
condition of the left ankle, the diagnosis was s/p ligament 
reconstruction for ankle instability with degenerative 
changes involving the lateral malleolus, left ankle.  The 
examiner noted that this would affect the veteran as far as 
limiting prolonged walking and running.  For the claimed 
right ankle condition, the examiner opined that there is no 
objective data to support the diagnosis.  The examiner 
reported normal range of motion in the right ankle and 
negative x-rays.

Diagnostic Code 5262 pertains to impairment of tibia or 
fibula.  Malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  
Under Diagnostic Code 5271, limitation of ankle motion merits 
a 10 percent rating when the limitation is "moderate" in 
degree and 20 percent when "marked" in degree.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).  Normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  Neither "slight," "moderate" nor "marked" is 
defined by the Ratings Schedule.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence to 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6. 

In light of the findings of the June 2002 examination report 
that indicated normal range of motion in the left and right 
ankles, indicated no objective evidence of pain on motion, 
and indicated no functional limitations, the Board finds that 
an initial compensable disability rating is not warranted 
pursuant to Diagnostic Codes 5262 and 5271 prior to December 
19, 2004.

The 2002 VA examination considered the x-ray findings for the 
left ankle to be indicative of "degenerative" changes.  
Diagnostic Code 5003 applies to arthritis, and a 10 percent 
rating could be assigned for a major joint (such as an ankle) 
affected by some limitation of motion or by painful motion.  
However, the 2002 examination showed no limitation of ankle 
motion, no functional loss, and no objective indicators of 
disability such as swelling, grimacing upon motion, etc.  
Such findings do not reach a compensable level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left and right ankles prior to December 19, 2004.  
See DeLuca, 8 Vet. App. at 202.  While the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon, 10 Vet. App. at 194.     

Here, the objective medical evidence of record does not show 
functional loss due to painful motion, weakened movement, 
excess fatigability, incoordination or pain on movement.  At 
the June 2002 VA examination, the only functional limitation 
noted was that because of ligament reconstruction of the left 
ankle the examiner stated that this would effect the veteran 
was far as limiting prolonged walking and running.  While at 
the June 2002 VA examination the veteran complained of pain 
on motion, there was no objective evidence of pain during 
range of motion testing.  He reported that he does not use 
any crutches, braces or canes.  Consequently, a higher rating 
is not warranted prior to December 19, 2004, in light of 
DeLuca considerations because there is no objective evidence 
that the veteran experiences functional limitations or pain 
that warrants the assignment of a compensable disability 
rating.

The January 2005 letter from Dr. Danis indicates that a 10 
percent disability rating is warranted from December 19, 
2004, not from August 23, 2006, as previously assigned by the 
September 2006 RO decision.  The January 2005 letter 
indicates stiffness and decreased motion of both ankle 
joints.  Dr. Danis noted that there was pain on end range of 
ankle joint dorsiflexion which was less than 5 degrees beyond 
perpendicular with the knee extended and 10 degrees with the 
knee flexed bilaterally.  There was no edema present and 
there was no crepitus on range of motion of the ankle or 
subtalar joints.  The veteran's motor strength, sensation and 
proprioception were all intact to the ankle and foot 
bilaterally.  In addition, the January 2005 letter indicated 
that x-ray findings showed three bone anchors in the left 
distal fibula from a ligamentous repair.  Dr. Danis noted 
that there appears to be osteophytic lesions around the 
medial gutter of the left ankle joint and some narrowing of 
the lateral gutter.  There is also some osteophytic lipping 
and possible early degenerative changes noted along the 
anterior ankle joint bilaterally.


Dr. Danis opined that due to [the veteran's] history of ankle 
injuries and ligamentous reconstruction surgery on both 
ankles, the x-ray changes and clinical findings are likely 
evidence of the chronic changes which are beginning to 
develop in the joint, as a result of the repetitive ankle 
injuries.

The August 2006 VA examination report indicated similar 
findings.  At the examination the veteran reported that he 
works full time as a technician and does not take any time 
off from work for ankle pain.  The examiner who conducted the 
August 2006 examination indicated that the veteran walks 
normally without the use of any assistive devices and has not 
had any new injuries to the bilateral ankles since his 
discharge from the military.  Range of motion testing of the 
right ankle indicates dorsiflexion to 20 degrees and 
plantarfexion to 50 degrees.  Range of motion testing of the 
left ankle indicates that dorsiflexion was to 15 degrees and 
plantarflexion was to 50 degrees.  The examiner indicated 
that the patient had pain throughout motion of both ankles.  
There was no gross instability noted in either ankle on 
drawer testing and dorsiflexion and plantarflexion.  The 
examiner noted that the veteran walks normally with a normal 
gait.

The August 2006 examination also indicated that the veteran 
has mild degenerative joint disease in the ankle joints.  
While he is able to carry out his usual occupation, routine 
activities can be difficult if he tries to squat, bend, push 
or pull too much.  Following repetitive use of the ankle 
joints, the veteran experiences increased pain but no 
fatigue, weakness, lack of endurance, or incoordination.    

In light of the fact that the January 2005 private 
examination report and the August 2006 VA examination report 
both indicate slight limitation of motion and pain, a 10 
percent disability rating, but no higher, is warranted 
pursuant to Diagnostic Code 5262.  Under Diagnostic Code 
5262, malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in a slight knee or ankle disability.  The 
Board notes that a higher rating is not warranted pursuant to 
Diagnostic Code 5271 because a 20 percent disability rating 
is only applicable when limitation of motion is "marked" in 
degree.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  The 
Board finds that range motion testing revealed only slight 
limitations because dorsiflexion of the left ankle was 15 
degrees while normal dorsiflexion of the ankle is to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II (2006).  All other 
range of motion testing was within normal limits.  In 
addition, a higher rating is not warranted pursuant to 
Diagnostic Code 5262 because a 20 percent evaluation requires 
that the malunion produce moderate knee or ankle disability.  
In light of the fact that the veteran's ankle disabilities 
are only manifested by slight limitation of motion and slight 
functional limitations, an initial rating in excess of 10 
percent is not warranted pursuant to Diagnostic Code 5262.  

The Board acknowledges that there is evidence of pain upon 
ambulation and has considered whether an increased rating is 
warranted on such basis.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006); DeLuca, 8 Vet. App. at 202; Spurgeon, 10 Vet. 
App. at 194.  However, even considering such symptomatology, 
the pain associated with the veteran's bilateral ankle 
disability has already been adequately addressed and 
contemplated by the 10 percent evaluation assigned by the RO.  

The Board notes that the August 2006 examination indicates 
degenerative joint disease in the ankle joints.  Diagnostic 
Code 5003 applies to any limitation of motion caused by 
arthritis, but is only applicable where limitation of motion 
does not otherwise reach a compensable level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  This is not the case here, 
since the 10 percent ratings have been assigned based on such 
limitations.

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The Board has considered rating the veteran's ankle 
disability under other diagnostic codes for rating ankle 
disorders.  Since the findings on the exams do not include 
ankylosis, malunion, or astragalectomy, DC 5270 and DC's 
5272-5274 are not for application.

A separate rating could be assigned for the scars caused by 
the surgical procedures performed on the right and left 
ankles.  The RO did consider the medical findings pertaining 
to the ankle scars in the rating decision on appeal.  The 
criteria for rating scars is given above.  

The June 2002 VA medical examination report indicates that 
there was a 7 cm by .3 cm dark, flat, surgical scar to the 
lateral malleolus of the right ankle.  The examiner noted 
that the scar is non-disfiguring with no underlying tissue 
loss.  In addition, the June 2002 VA examination report 
indicated that there was a 5 cm by .3 cm dark flat scar to 
the lateral malleolus of the left ankle.  The examiner noted 
that the scar is non-disfiguring with no underlying tissue 
loss.

The Board finds that a separate rating is not warranted for 
either scar because there is no objective evidence that the 
scars are deep or cover an area exceeding 6 square inches, 
the scars cause limited motion which covers an area of 144 
square inches or greater, the scars are superficial and 
unstable, the scars are superficial and painful on 
examination, or that the scars limit function of the affected 
part.  Accordingly, the evidence does not support a higher 
rating under any of the rating criteria for scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2006).
 
Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for an 
initial 10 percent schedular rating, but no higher, as of 
December 19, 2004.  In addition, the Board also finds that 
the preponderance of the evidence is against the claim for an 
initial compensable disability rating prior to December 19, 
2004.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claims for an initial compensable disability rating 
prior to December 19, 2004, and an initial rating in excess 
of 10 percent after that date must be denied.  38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); Gilbert, 1 Vet. App. at 
49.
   
IV. Scar left lower quadrant

The August 2006 VA examination report indicates that the 
veteran reported that in 1994 while in Germany he had severed 
his right-thumb.  In order to repair the injury, he had a 
bone removed from the left iliac crest to provide bone 
substance for fusion of the right thumb.  The veteran 
reported that the scar in the left quadrant has healed well.  
He reports that he will note sensitivity when he wears a belt 
and if the belt happens to rub against the residual scar.  
The veteran reported that he has not required treatment for 
the scar.  

The veteran's service-connected scar, left lower quadrant, is 
currently evaluated as 0 percent disabling pursuant to 38 
C.F.R. § 4.118, DC 7802 (2006).

As noted above, Diagnostic Code 7802 provides that scars, 
other than the head, face, or neck, that are superficial and 
that do not cause limited motion and that cover an area or 
areas of 144 square inches (929 square cm) or greater warrant 
a 10 percent disability rating.  

The examiner who conducted the August 2006 VA examination 
found:

The scar present in the left lower 
quadrant is a transverse to vertical scar 
measuring 7.2 cm long x 0.9 cm wide.  
There is no pain or tenderness on 
palpation of the scar.  The veteran does 
report in the lower 3 cm that there is 
sensation of numbness upon palpation.  
There is no adherence to the underlying 
skin.  The texture of the skin is 
slightly irregular with central atrophy.  
There is no shininess.  There is no 
scaliness.  The scar is stable.  There is 
no ulceration.  There is no loss of 
covering of the skin.  There is no 
breakdown of the skin.  There is no 
elevation or depression of the skin on 
palpation.  The scar is superficial.  
There does not appear to be any 
underlying soft tissue damage.  There is 
no inflammation.  There is no edema.  
There is no keloid formation.  There is 
no unusual color to the scar.  There is 
no induration.  There is no 
inflexibility.  There is no adhesion.  
There is no limitation of motion or other 
limitation of function caused by the 
scar.

The examiner found that the scar was superficial with 
sensitivity in the form of numbness on palpation.  

While the scar is superficial and does not cause limitation 
of motion, a compensable disability evaluation is not 
warranted under Diagnostic Code 7802 because the scar does 
not cover an area or areas of 144 square inches (929 square 
cm) or greater.  

The criteria for rating other scars is provided above.  The 
Board finds that a higher rating is not warranted because 
there is no objective evidence that the scar is deep or cover 
an area exceeding 6 square inches, the scar causes limited 
motion which covers an area of 144 square inches or greater, 
the scar is both superficial and unstable, the scar is 
superficial and painful on examination, or that the scar 
limits function of the affected part.  Accordingly, the 
evidence does not support a higher rating under any of the 
rating criteria for scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).
 
The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

V. Veterans Claims Assistance Act
  
With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated June 2005 and May 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters were not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in May 2006 and in October 2006.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2005 and May 2006 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claims were granted, disability ratings 
and effective dates assigned, in November 2002 and September 
2006 RO decisions.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
425 (2006).

Moreover, the veteran did receive notice about how effective 
dates are assigned in the October 2006 SSOC.  Dingess, supra.  
He is not prejudiced, therefore, by the Board continuing the 
RO's decision to stage the ratings for the ankle disorders, 
but award the compensable ratings from an earlier date in 
accordance with the medical evidence.
   
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private records have been obtained, to 
the extent requested and available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in June 2002 and 
August 2006.  38 C.F.R. § 3.159(c)(4).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  These 
examinations provide thorough and adequate information upon 
which to base a decision and are supported by VA outpatient 
treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for status post fusion, distal interphalangeal joint 
of the right thumb is denied.

Entitlement to an initial compensable disability rating for 
status post ligament reconstruction of the right and left 
ankles prior to December 19, 2004, is denied.

Entitlement to an initial 10 percent disability rating is 
granted, but no higher, for status post ligament 
reconstruction of the right and left ankles as of December 
19, 2004, subject to the applicable law governing the award 
of monetary benefits.

Entitlement to an initial compensable disability rating for a 
scar, left lower quadrant is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


